J-A22045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

MICHAEL W. GLANTZ

                         Appellant                   No. 307 MDA 2020


      Appeal from the Judgment of Sentence entered January 21, 2020
               In the Court of Common Pleas of Mifflin County
              Criminal Division at No: CP-44-CR-0000123-2019

BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY STABILE, J.:                         FILED MARCH 22, 2021

      Appellant, Michael W. Glantz, appeals from his judgment of sentence for

driving under the influence, 75 Pa.C.S.A. § 3802(c) (“DUI”), graded as a first-

degree misdemeanor. Appellant was sentenced to fifteen days’ imprisonment

along with intermediate punishment. He completed his term of imprisonment,

but before his release, he was required to submit a DNA sample under the

amended DNA Detection of Sexual and Violent Offenders Act, 44 Pa.C.S.A. §§

2301-2336 (“DNA Act”). Appellant argues that his compelled submission of a

DNA sample constitutes an ex post facto violation, because the date of his DUI

offense preceded the effective date of amendments to the DNA Act requiring

submissions of DNA samples by first-degree misdemeanants.

      We quash this appeal for lack of jurisdiction. The trial court did not

order Appellant to submit a DNA sample in its judgment of sentence. Thus,
J-A22045-20



Appellant cannot use his judgment of sentence as a vehicle for appealing the

collection of his DNA.

      On January 27, 2019, Appellant was charged with DUI. On January 21,

2020, Appellant entered a guilty plea to count 2 of the criminal information,

driving under the influence, 75 Pa.C.S.A. § 3802(c), graded as a first-degree

misdemeanor, for which the trial court sentenced him, inter alia, to 15 days

of imprisonment, followed by a term of intermediate punishment of 35½

months with the first 75 days on electronic monitoring. The court did not

include, as a condition of sentence, a requirement that Appellant submit a

DNA sample prior to his release from prison.

      It appears that Appellant served the 15-day term of imprisonment

before the time expired for filing this appeal. Before his release from jail, the

Mifflin County Probation Office required Appellant to submit a DNA sample.

Appellant claims that he submitted his DNA sample so he could leave jail and

retain his job. On February 19, 2020, Appellant filed a timely notice of appeal

from his judgment of sentence. Appellant raises a single issue in this appeal:

      Whether 44 Pa.C.S.[A.] § 2316 and 44 Pa.C.S.[A.] § 2303,
      requiring Appellant to submit a DNA sample, were applied
      retroactively, violating the Ex Post Facto Clause of the United
      States and Pennsylvania Constitutions, U.S. Const. Art. I § 10 and
      Pa. Const. Art. I § 17, when the date of offense occurred prior to
      the amendment of the statutes.

Appellant’s Brief at 5.

      As a preliminary matter, we must address whether we have subject

matter jurisdiction to consider Appellant’s argument, a question this Court


                                      -2-
J-A22045-20



may raise sua sponte. Commonwealth v. Mayfield, 224 A.3d 718, 727 (Pa.

Super. 2019).   Appellant’s appeal from his judgment of sentence does not

furnish us with jurisdiction to address his challenge to the DNA Act.

      The original DNA Act, which took effect in 2005, provided that it is “in

the best interest of the Commonwealth to establish a DNA data base and a

DNA data bank containing DNA samples submitted by individuals convicted of,

adjudicated delinquent for or accepted into ARD for felony sex offenses and

other specified offenses.” 44 Pa.C.S.A. § 2302(4). Under the DNA Act, the

Pennsylvania State Police is “responsible for the policy management and

administration of the State DNA identification record system to support law

enforcement agencies and other criminal justice agencies.” 44 Pa.C.S.A. §

2311(1).   The State Police must also “promulgate, as necessary, rules,

regulations and guidelines to carry out the provisions of [the Act].”          44

Pa.C.S.A. § 2311(2).

      The DNA Act requires any person “convicted” of a felony sex offense or

“other specified offense” or who is or remains incarcerated for a felony sex

offense or “other specified offense” to have a DNA sample drawn. 44 Pa.C.S.A.

§ 2316(a). The original DNA Act did not include first-degree misdemeanors

in the category of “other specified offense[s].” Effective October 21, 2019,

nine months after Appellant’s arrest for DUI, the definition of “other specified

offenses” was amended to include “an offense under . . . 75 Pa.C.S.[A.]

(relating to vehicles) that is graded as a misdemeanor of the first degree.”




                                     -3-
J-A22045-20



      Persons subject to the DNA Act may not be released from prison until

the sample has been drawn. 44 Pa.C.S.A. § 2316(b). This requirement is

mandatory and applies “regardless of whether a court advises a person that a

DNA sample must be provided to the State DNA Data Base and the State DNA

Data Bank as a result of a conviction . . .” 44 Pa.C.S.A. § 2316(d.1). This

provision makes the DNA requirement mandatory even if the trial court does

not include it as a condition of sentence. In fact, there exists no requirement

that a court advise a defendant at sentencing that a DNA sample will be

collected upon release or otherwise because of any specified conviction. The

State Police shall retain DNA test results on file, 44 Pa.C.S.A. § 2318(a)(2),

and these results must be used “only for law enforcement identification

purposes or to assist in the recovery or identification of human remains from

disasters or for other humanitarian identification purposes.” 44 Pa.C.S.A. §

2318(c)(1).

      In this case, on January 21, 2020, several months after the effective

date of the amended DNA Act, Appellant was convicted of DUI as a first-degree

misdemeanor, an offense he committed prior to the amendment’s passage.

The trial court imposed a sentence of 15 days’ imprisonment followed by

intermediate punishment of 35½ months.         No mention was made of the

necessity to provide a DNA sample upon release from incarceration. Appellant

immediately served his 15-day sentence. Prior to his release from prison, the

county Probation Office compelled him to provide a DNA sample. Appellant




                                     -4-
J-A22045-20



filed a notice of appeal from his judgment of sentence, and attempts in this

appeal to challenge the constitutionality of the DNA Act.

      It is true that the defendant “may appeal as of right the legality of [his]

sentence.”   42 Pa.C.S.A. § 9781(a).     It is also true that “the legality of a

criminal sentence is non-waivable, and this Court may raise and review an

illegal sentence sua sponte.” Commonwealth v. Derrickson, 242 A.3d 667,

673 (Pa. Super. 2020). Under these principles, the defendant has the right to

appeal his sentence on the ground that his sentence is unconstitutional. Id.

at 673-74 (defendant appealed sentence on ground that court failed to impose

individualized sentence in violation of Eight and Fourteenth Amendments).

      Broad though these precepts may be, we cannot find any decision that

permits a defendant to appeal his judgment of sentence to challenge a

condition that falls outside his judgment of sentence. That is what happened

here: the trial court did not order submission of a DNA sample in its sentence,

but the Probation Department still compelled Appellant to submit a sample

before leaving prison. Since there was no directive to submit a DNA sample

in the sentencing order, nor was one required, Appellant cannot use his

judgment of sentence as a platform for appealing the collection of his DNA.

      Appellant may retain the right to file a new action against the State

Police and/or the Mifflin County Probation Office alleging that the collection of

the DNA sample constitutes an ex post facto violation. We express no opinion

as to the merit of any such action, whether it is moot because Appellant has

permitted collection of the DNA sample, or the court in which Appellant should

                                      -5-
J-A22045-20



commence any such action.      We simply rule that we lack jurisdiction to

consider this issue because the requirement for a DNA sample was not a part

of Appellant’s judgment of sentence.

     Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/22/2021




                                   -6-